Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed 6/3/2022 have been fully considered but they are moot in view of new grounds of rejection.
Applicant amended claim 28 to recite “receiving an orbital parameter request at the satellite from a user equipment; and transmitting a system information block from the satellite for a set of orbital parameters to the user equipment…”.
Examiner, has clarified claim teachings of primary reference Yun et al. (2020/0178135 A1) to respond to claim amendments. 
Here, Yun discloses receiving an orbital parameter request at the satellite (fig. 3 shows at the satellite base station, furthermore, YUN expressly recites the base stations as “satellite base station” in [0006] and continues to refer to them throughout, as the technical field of invention refers to the invention related to non-terrestrial networks NTNs) from a user equipment (see satellite information request from terminal to satellite, see fig. 3); and
transmitting a system information block from the satellite (see [0077], inter alia, system information, known as system information block, from satellite base station to terminal upon terminal attempt to request information) for a set of orbital parameters to the user equipment responsive to the orbital parameter request (see system information to terminal with information requested [0084], including an exhaustive list of parameters information to “inform” requesting terminals of);



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 28 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (2020/0178135 A1) in view of Lindheimer et al. (US 2019/0261251 A1).
 	Regarding claim 28, Yun discloses a method for a satellite, comprising:
receiving an orbital parameter request at the satellite (fig. 3 shows at the satellite base station, furthermore, YUN expressly recites the base stations as “satellite base station” in [0006] and continues to refer to them throughout, as the technical field of invention refers to the invention related to non-terrestrial networks NTNs) from a user equipment (see satellite information request from terminal to satellite, see fig. 3); and
transmitting a system information block from the satellite (see [0077], inter alia, system information, known as system information block, from satellite base station to terminal upon terminal attempt to request information) for a set of orbital parameters to the user equipment responsive to the orbital parameter request (see system information to terminal with information requested [0084], including an exhaustive list of parameters information to “inform” requesting terminals of);
Yun discloses orbital parameters (orbit information [0011])
Yun does not specifically disclose however Lindheimer et al disclsoes wherein the system information block (see [0060], systeminformationblock) includes a field (see valuetag [0060] and fig. 10 to “indicates if a change has occurred in the SI messages” and “UE considers stored system information to be invalid after 3 hours”) identifying that the system information block includes a set of short-term parameters (see validity time period as [0053] and fig. 10, referencing the length of time the information is valid)
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Lindheimer with that of Yun. Doing so would conform to well-known conventions in the field of invention.
Regarding claim 30, Yun in view of Lindheimer discloses the method of claim 28. Yun does not specifically disclose however Lindheimer discloses wherein the system information block further includes long-term orbital parameters for at least one additional satellite (see valuetag [0060] and fig. 10 to “indicates if a change has occurred in the SI messages” and “UE considers stored system information to be invalid after 3 hours” therefore for long-term this is implied also);
 	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Lindheimer with that of Yun. Doing so would conform to well-known conventions in the field of invention.


Allowable Subject Matter
Claims 1-27 & 31-35 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643